Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. ____________________________

MARISELA MERINO, on behalf of herself and all similarly situated persons,

       Plaintiff,

v.

RCG RIFLE, LLC, MICHAEL SPRADLIN and SARA MARTZ, collectively d/b/a Rib City
Grill,

       Defendants


                    CLASS AND COLLECTIVE ACTION COMPLAINT


       Plaintiff, by and through undersigned counsel, individually and on behalf of all others

similarly situated, files this Class and Collective Action Complaint against Defendants RCG

Rifle, LLC, Michael Spradlin and Sara Martz.

                                STATEMENT OF THE CASE

       1.       The federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq., (the “FLSA”), the

Colorado Wage Claim Act, § 8-4-101, et seq. (the “Wage Claim Act”), and the Colorado

Minimum Wage Act, C.R.S. § 8-6-101, et seq., as implemented by the Colorado Minimum Wage

Order and/or Overtime and Minimum Pay Standards Order (the “Minimum Wage Order”)

contain various rules regarding employee wages and hours. Defendants violated these laws by

diverting employee tips, failing to pay the minimum wage for all hours worked and failing to

provide required meal and rest breaks. This action seeks to recover damages and backpay to

compensate all current and former employees of Defendants for these wage violations.
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 2 of 10




                          PARTIES, JURISDICTION, AND VENUE

       2.      Plaintiff is an individual and resident of the State of Colorado.

       3.      RCG Rifle, LLC is a Colorado limited liability company conducting business in

Colorado.

       4.      Michael Spradlin is an individual and resident of the State of Colorado.

       5.      Sara Martz is an individual and resident of the State of Colorado.

       6.      This Court has jurisdiction over the parties and subject matter of this action

pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §1331.

                                  FACTUAL BACKGROUND

       7.      The FLSA, Wage Claim Act and Minimum Wage Order, which govern the wages

and hours of thousands of Colorado employees, establish a minimum wage and address issues

such as employee entitlement to and calculation of overtime pay.

       8.      Rather than pay the full hourly minimum wage to servers and other employees,

restaurants historically have sought to offset the minimum with tips and gratuities left by

restaurant patrons.

       9.      In a compromise between the interests of restaurant management and those of

employees, legislators developed the concept of the “tip credit.” As the name implies, the tip

credit allows restaurants to take a credit against the minimum wage for employee tips.

Therefore, under federal and state law, restaurant management is entitled to pay a sub-minimum

wage to servers and other tipped employees. This lower hourly rate is known in the industry as

the “server minimum”.

                                                 2
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 3 of 10




       10.     Before taking the tip credit, however, restaurants must adhere to certain strict pre-

conditions. In addition to adequately informing employees about the tip credit, restaurants must

allow employees to keep all of their tips.

       11.      The sole exception to this restriction is what is known as a “tip pool”. Again, as

implied by the name, in a tip pool, those employees who actually receive tips directly from

restaurant customers pool their tips with other “front of the house” restaurant employees who

assist in servicing the customer.

       12.     State and federal law allow restaurants to mandate that tipped employees

participate in a tip pool whereby tips are distributed according to some reasonable formula

among certain employees in the service chain. A valid tip pooling arrangement does not

interfere with management’s entitlement to claim a tip credit against the minimum wage.

       13.     There is, however, one critical restriction on tip pooling – for a tip pool to be

valid, only those employees who “customarily and regularly” receive tips may partake in the

pool. Generally, these “customarily and regularly” tipped employees include only “front of the

house” employees such as servers and hostesses. In other words, “back of the house” employees

such as chefs, dishwashers and food preparers cannot participate in the tip pool and must be paid

the full minimum hourly wage. Similarly, under no circumstance may restaurant owners and

management participate in the tip pool and/or divert tips for their own use.

       14.     For several years, Defendants have operated three “Rib City” barbeque

restaurants located in Grand Junction, Fruita and Rifle, Colorado. Plaintiff worked for

Defendants at the Fruita location and contributed to its tip pool. In violation of state and federal

                                                  3
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 4 of 10




law, however, Defendants distributed a significant portion of the tip pool to owners,

management, kitchen staff and/or other employees who are not “customarily and regularly”

tipped.

          15.   The misuse of tips and participation of non-tipped employees invalidates

Defendants’ tip pool and nullifies Defendants’ entitlement to claim a tip credit against the

minimum wage. Defendants are liable for, among other things, paying a sub-minimum wage to

current and former employees and for all tips diverted improperly.

          16.   In addition to the conduct described above, Defendants otherwise have violated

the legal requirements for taking the tip credit by failing to properly inform employees about the

credit. Moreover, Defendants failed to provide Plaintiff and other employees the meal and rest

breaks required by the Minimum Wage Order.

                     COLLECTIVE AND CLASS ACTION ALLEGATIONS

          17    Plaintiff brings this action as a FED.R.CIV.PROC. 23 class action, on behalf of

herself and on behalf of a Class for which Plaintiff seeks certification. Pending any

modifications necessitated by discovery, Plaintiff preliminarily defines this Class as follows:

                ALL CURRENT OR FORMER TIP CREDIT EMPLOYEES WHO
                WORKED FOR ANY OF THE DEFENDANTS DURING THE
                APPLICABLE LIMITATIONS PERIOD.

          18.   This action is properly brought as a class action for the following reasons:

                a.     The Class is so numerous that joinder of all Class Members is

                       impracticable.

                b.     Numerous questions of law and fact regarding the liability of Defendants

                                                  4
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 5 of 10




                 are common to the Class and predominate over any individual issues

                 which may exist.

           c.    The claims asserted by Plaintiff are typical of the claims of Class

                 Members and the Class is readily ascertainable from Defendants’ own

                 records. A class action is superior to other available methods for the fair

                 and efficient adjudication of this controversy.

           d.    Plaintiff will fairly and adequately protect the interests of Class

                 Members. The interests of Class Members are coincident with, and not

                 antagonistic to, those of Plaintiff. Furthermore, Plaintiff is represented by

                 experienced class action counsel.

           e.    The prosecution of separate actions by individual Class Members would

                 create a risk of inconsistent or varying adjudications with respect to

                 individual Class Members which would establish incompatible standards

                 of conduct for Defendants.

           f.    The prosecution of separate actions by individual Class Members would

                 create a risk of adjudications with respect to individual Class Members

                 which would, as a practical matter, be dispositive of the interests of the

                 other Class Members not parties to the adjudications or substantially

                 impair or impede their ability to protect their interests.

           g.    Defendants acted on grounds generally applicable to the Class,

                 thereby making appropriate final injunctive relief with respect to the Class

                                            5
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 6 of 10




                       as a whole.

         19.   For the foregoing reasons, Plaintiff also seeks certification of an FLSA “opt-in”

collective action pursuant to 29 U.S.C. §216(b) for all claims asserted by Plaintiff because her

claims are nearly identical to those of other Class Members. Plaintiff and Class Members are

similarly situated, have substantially similar or identical job requirements and pay provisions,

and were subject to Defendants’ common practice, policy or plan regarding employee wages and

hours.

                                FIRST CLAIM FOR RELIEF
                (Violation of the Colorado Wage Claim Act, § 8-4-101, et seq.)

         20.   Plaintiff incorporates by reference all of the above paragraphs.

         21.   At all relevant times, each Defendant has been, and continues to be, an

“employer” within the meaning of the Colorado Wage Claim Act.

         22.   At all relevant times, each Defendant has employed, and/or continues to employ,

“employees”, including Plaintiff, within the meaning of the Wage Claim Act.

         23.   Plaintiff was employed by Defendants.

         24.   At all times during her employment, Defendants took the tip credit against

Plaintiff’s hourly wage.

         25.   As a result of the foregoing conduct, as alleged, Defendants have failed to pay

wages due under the Wage Claim Act, Minimum Wage Order and FLSA thereby violating, and

continuing to violate, the Wage Claim Act. These violations were committed knowingly,

willfully and with reckless disregard of applicable law.

         26.   As a result, Plaintiff and Class Members have been damaged in an amount to be
                                                 6
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 7 of 10




determined at trial. Plaintiff hereby demands payment on behalf of herself and all Class

Members in an amount sufficient to reimburse all tip credits taken against their wages as well as

all compensation owed for unpaid minimum wages. This demand for payment is continuing and

is made on behalf of any current employees of Defendants whose employment terminates at any

time in the future. Such payment can be made care of undersigned counsel at the listed address.

                                SECOND CLAIM FOR RELIEF
              (Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.)

        27.     Plaintiff incorporates by reference all of the above paragraphs.

        28.     At all relevant times, each Defendant has been, and continues to be, an

“employer” within the meaning of the FLSA.

        29.     RCG Rifle, LLC and Rib City Grill are an enterprise engaged in interstate

“commerce” and/or in the production of “goods” for “commerce” within the meaning of the

FLSA.

        30.     At all relevant times, on information and belief, each Rib City restaurant has had

gross volume of sales in excess of $500,000.

        31.     At all relevant times, each Defendant has employed, and/or continues to employ,

non-exempt “employees,” including Plaintiff. Plaintiff consents to sue in this action pursuant to

29 U.S.C. §216(b).

        32.     Plaintiff was employed by Defendants.

        33.     At all times during her employment, Defendants took the tip credit against

Plaintiff’s hourly wage.

        34.     While employed by Defendants, Plaintiff was engaged in commerce or in the
                                                  7
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 8 of 10




production of goods for commerce within the meaning of the FLSA.

       35.     As a result of the foregoing conduct, as alleged, Defendants have violated, and

continue to violate, the FLSA, 29 U.S.C. § 201, et seq. These violations were committed

knowingly, willfully and with reckless disregard of applicable law.

       36.     As a result, Plaintiff has been damaged in an amount to be determined at trial.

                                THIRD CLAIM FOR RELIEF
              (Violation of the Colorado Minimum Wage Act, § 8-6-101, et seq.)

       37.     Plaintiff incorporates by reference all of the above paragraphs.

       38.     At all relevant times, each Defendant has been, and continues to be, an

“employer” within the meaning of the Colorado Minimum Wage Act.

       39.     At all relevant times, Defendants have employed, and continue to employ,

“employees”, including Plaintiff, within the meaning of the Minimum Wage Act.

       40.     Plaintiff was employed by Defendants.

       41.     As a result of the foregoing conduct, as alleged, Defendants have violated, and

continues to violate, the Minimum Wage Act. These violations were committed knowingly,

willfully and with reckless disregard of applicable law.

       42.     As a result, Plaintiff and Class Members have been damaged in an amount to be

determined at trial.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of

herself and Class Members and against Defendants as follows:

       1.      Determining that the action is properly maintained as a class and/or collective
                                                 8
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 9 of 10




action, certifying Plaintiff as the class representative, and appointing Plaintiff’s counsel as

counsel for Class Members;

       2.      Ordering prompt notice of this litigation to all potential Class Members;

       3.      Awarding Plaintiff and Class Members declaratory and/or injunctive relief as

permitted by law or equity;

       4.      Awarding Plaintiff and Class Members their compensatory damages, attorneys’

fees and litigation expenses as provided by law;

       5.      Awarding Plaintiff and Class Members their pre-judgment, post-judgment and

moratory interest as provided by law;

       6.      Awarding Plaintiff and Class Members liquidated damages and/or statutory

penalties as provided by law; and

       7.      Awarding Plaintiff and Class Members such other and further relief as the

Court deems just and proper.

       Respectfully submitted this 1st day of June, 2020.

                                                      s/Brian D. Gonzales
                                               _________________________________
                                               Brian D. Gonzales
                                               THE LAW OFFICES OF
                                               BRIAN D. GONZALES, PLLC
                                               2580 East Harmony Road, Suite 201
                                               Fort Collins, Colorado 80528
                                               Telephone: (970) 214-0562
                                               BGonzales@ColoradoWageLaw.com

                                               Counsel for Plaintiff




                                                   9
Case 1:20-cv-01570-NRN Document 1 Filed 06/01/20 USDC Colorado Page 10 of 10
